         Case 1:18-cr-00032-DLF Document 272 Filed 12/06/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                           Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.


               GOVERNMENT’S RESPONSE TO DEFENDANT’S
        SECOND MOTION FOR A SUPPLEMENTAL BILL OF PARTICULARS

       The United States of America, by and through undersigned counsel, responds as follows

to the second motion of defendant Concord Management and Consulting LLC for a supplemental

bill of particulars, Doc. 264.

       Paragraph 48 of the Superseding Indictment alleges that one of the ways in which the

conspirators interfered with the lawful government functions of the Federal Election

Commission and the Justice Department’s Foreign Agents Registration Act (“FARA”) Unit was

by purchasing advertisements on U.S. social media advocating the election of then-candidate

Donald Trump or opposing the election of then-candidate Hillary Clinton without reporting these

expenditures to the Federal Election Commission and without registering as foreign agents under

FARA. Doc. 247 ¶ 48. Paragraph 48 further alleges that the defendants also caused others to

purchase such advertisements. Id.

       As noted in Concord’s motion, after the Superseding Indictment was returned, defense

counsel asked the government for additional information on the allegations set forth in this

paragraph. As the government has since explained to defense counsel, the government

misunderstood the question that defense counsel was asking, and believed defense counsel to be
                                                1
         Case 1:18-cr-00032-DLF Document 272 Filed 12/06/19 Page 2 of 2



requesting information that the government had already provided. Upon reading Concord’s

motion, the government recognized its misunderstanding and contacted defense counsel to

provide additional information about the allegations in paragraph 48. Defense counsel asked

some follow-up questions, and the government has agreed to provide answers to those questions

before the next status hearing.

       In light of this exchange, the government respectfully requests that the Court defer ruling

on Concord’s motion while the government responds to defense counsel’s inquiries. After the

parties have conferred on this matter, the parties will advise the Court whether the defense

intends to withdraw the motion or whether the government intends to file an opposition.

                                      Respectfully submitted,


JOHN C. DEMERS                                               JESSIE K. LIU
Assistant Attorney General for National Security             United States Attorney

By: /s/                                                      By: /s/
Heather N. Alpino                                            Jonathan Kravis
U.S. Department of Justice                                   Luke Jones
National Security Division                                   Kathryn Rakoczy
950 Pennsylvania Ave. NW                                     555 Fourth Street NW
Washington, D.C. 20530                                       Washington, D.C. 20530
Telephone: (202) 514-2000                                    Telephone: (202) 252-6886




                                                 2
